DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendment filed on 08/15/2022 was entered with pending Claims 1-20.
Response to Arguments/Remarks
Response to the 35 U.S.C. §§ 102, 103 rejections (Remarks pages 8-9) with respect to Claims 1-20 have been fully considered along with the claim amendments. The submitted amendments to the claims are considered significant to modify the interpretation of the claim limitations. Examiner conducted an updated search and identified prior art that teaches the amended claim limitations, which are incorporated into the updated cited prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8, 10-11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 10500682) in view of Rattner et al (US 2017/00688863).
Regarding Claim 1, Wang et al teach a method of monitoring an aircraft interior (method of using detection system 10; Figs 2, 6 and ¶ [0004], [0006], [0008], [0055]]), the method comprising: capturing an image using at least one camera mounted within a fuselage of the aircraft (acquisition module 105 is an image collecting device to collect data within the cabin; Figs 2, 6 and ¶ [0055]]), the image being a captured imaged comprising individual image frames (the image collection is of frames via a video stream of data, step S602; Figs 2, 6 and ¶ [0055], [0094]); modifying the captured image and generating an optimized image using an image processing module (emotion and gender recognition module 101 will consider illumination and other external factors to extract data in image for analysis, step S603; Figs 2, 6 and ¶ [0043], [0050], [0095]); detecting a human within the optimized image and identifying features of the human using an object detection module (emotion and gender recognition module 101 will identify a person based on their face and facial expression, step S607; Figs 2, 6 and [0050], [0099]), wherein identifying features of the human comprises: detecting and analyzing a face of the human using a facial detection module (the facial expression is detected and analyzed for characteristics, step S607; Figs 2, 6 and ¶ [0050], [0099]); and detecting facial expressions of the face indicative of a mood of the human using a pre-trained machine learning algorithm of the facial detection module (emotion detected by the recognition module 101 includes a human face position training set algorithm to identify emotional characteristics steps S603-S608; Figs 2, 6 and ¶ [0055], [0095]-[0100]); analyzing features or motion data of the human using an activity classifier module (the mood classification confidence level is performed for analyzing features and classify mood/gender, step S611; Figs 2, 6 and ¶ [0055], [0103]).
Wang does not teach displaying the optimized image using a display module.
Rattner et al is analogous art pertinent to the technology disclosed in this application including displaying the optimized image using a display module (the display 103 will display the optimized (automatically filtered) image with bounding box of identified passengers to driver 216; Fig 2A and ¶ [0055]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Wang et al with Rattner et al including displaying the optimized image using a display module. Displaying the processed data to the driver allows for the driver to respond to the passengers if needed, as recognized by Rattner et al (¶ [0006]). 
Regarding Claim 5, Wang et al in view of Rattner et al teach the method of claim 1 (as described above), wherein Wang et al teaches modifying the captured image comprises at least one of: extracting select frames of the captured image using a filter module; enhancing the captured image using an image enhancement module; performing morphological operations on the captured image using a morphological processing module; partitioning the captured image using an image segmentation module; and distinguishing a foreground of the captured image from a background of the image using an extraction module (noise is filtered from the image (image enhancement) prior to display, step S611; Fig 6 and ¶ [0103]).  
Regarding Claim 6, Wang et al in view of Rattner et al teach the method of claim 1 (as described above), wherein Rattner et al teaches the object detection module is further configured to detect an inanimate object such as an aircraft fixture (the computer 200 applies normal operation 334 including seat counter 350 to detect passenger seats (inanimate object) in the filtered image; Figs 2A, 3C, 4C and ¶ [0064]).
Regarding Claim 7, Wang et al in view of Rattner et al teach the method of claim 6 (as described above), wherein Rattner et al teaches the human is an aircraft passenger  (the computer 200 applies normal operation 334 including face detection 341 in the face counter operation 340 to detect a face of a person (animate object) in the filtered image; Figs 2A, 3C, 5B and ¶ [0065]).  
Regarding Claim 8, Wang et al in view of Rattner et al teach the method of claim 7 (as described above), wherein Rattner et al teaches detecting and analyzing the human further comprises at least one of: detecting a head of the passenger and motion of the head using a head detection module; detecting a body of the passenger and motion of the body using a body detection module; and detecting a hand of the passenger and motion of the hand using a hand detection module (the computer 200 applies normal operation 334 including a seat counter operation 350 that detects the passenger body and motion (from counting presence then absence from the seat); Figs 2A, 3C, 5C and ¶ [0068], [0085]-[0086]).
Regarding Claim 10, Wang et al teach the method of claim 1 (as described above) and Wang et al further teaches comprising: comparing image data to pre- programmed data within an object database (a human face database is used for calibration of the image, step S601; Fig 6 and ¶ [0092]).  

Regarding Claim 11, Wang et al teach an aircraft surveillance system (detection system 10; Figs 2, 6 and ¶ [0004], [0006], [0008], [0055]]) comprising: at least one camera mounted within a fuselage of the aircraft and configured to capture an image as a captured image (acquisition module 105 is an image collecting device to collect data within the cabin; Figs 2, 6 and ¶ [0055]]); an image processing module configured to modify the captured image to generate an optimized image (emotion and gender recognition module 101 will consider illumination and other external factors to extract data in image for analysis, step S603; Figs 2, 6 and ¶ [0043], [0050], [0095]); an object detection module configured to detect a human within the optimized image to identify features of the human (emotion and gender recognition module 101 will identify a person based on their face and facial expression, step S607; Figs 2, 6 and [0050], [0099]), wherein identifying features of the human comprises: detecting and analyzing a face of the human using a facial detection module (the facial expression is detected and analyzed for characteristics, step S607; Figs 2, 6 and ¶ [0050], [0099]); and detecting facial expressions of the face indicative of a mood of the human using a pre-trained machine learning algorithm of the facial detection module (emotion detected by the recognition module 101 includes a human face position training set algorithm to identify emotional characteristics steps S603-S608; Figs 2, 6 and ¶ [0055], [0095]-[0100]); an activity classifier module configured to analyze features and motion data of the human (the mood classification confidence level is performed for analyzing features and classify mood/gender, step S611; Figs 2, 6 and ¶ [0055], [0103]).
Wang does not teach a display module in data communication with the activity classifier and configured to display the optimized image.  
Rattner et al is analogous art pertinent to the technology disclosed in this application including a display module in data communication with the activity classifier and configured to display the optimized image (the display 103 will display the optimized (automatically filtered) image with bounding box of identified passengers to driver 216; Fig 2A and ¶ [0055]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Wang et al with Rattner et al including a display module in data communication with the activity classifier and configured to display the optimized image. Displaying the processed data to the driver allows for the driver to respond to the passengers if needed, as recognized by Rattner et al (¶ [0006]). 
Regarding Claim 14, Wang in view of Rattner et al teach the system of claim 11 (as described above), wherein Rattner et al teach the image processing module (image is automatically filtered during normal operation 334 based on the training phase 330; Fig 3C and ¶ [0064], [0073]) comprises at least one of: an image filter module configured to extract frames of the captured image; an image enhancement module; a morphological processing module; and image segmentation module; and an extraction module configured to distinguish an image foreground from an image background (computer is pretrained to identify coordinates of seats 330 in training phase 330 to then automatically remove non-essential area from the current image captured 335 to filter out non-essential areas (thereby generating an optimized image for analysis) for normal operation 334 including face detection counter operation 340 and seat counter operation 350; Figs 2A, 3C and  ¶ [0064]-[0065], [0073]).     
Regarding Claim 15, Wang et al in view of Rattner et al teach the system of claim 11 (as described above) and Rattner et al teaches further comprising: an object database (the training phase 330 includes a pre-trained database of seat images to determine number and coordinates of each seat in the image frame; Fig 3C and ¶ [0079]); and a flight phase indicator module configured to provide information about a flight phase of the aircraft (sensor 106 is used to check whether the airplane (vehicle) is in motion (“moving state”); ¶ [0075], [0084]).  
Regarding Claim 16, Wang et al in view of Rattner teach the system of claim 11 (as described above), wherein Rattner et al teaches the human is an aircraft passenger  (the computer 200 applies normal operation 334 including face detection 341 in the face counter operation 340 to detect a face of a person (animate object) in the filtered image; Figs 2A, 3C, 5B and ¶ [0065]), and wherein the object detection module comprises at least one of: a facial detection module configured to detect a face of the passenger and analyze facial gestures; 12a head detection module configured to detect a head of the passenger and motion of the head; a body detection module configured to detect a body of the passenger and motion of the body; and a hand detection module configured to detect a hand of the passenger and motion of the hand (the computer 200 applies normal operation 334 including face detection 341 in the face counter operation 340 to detect a face of a person (animate object) in the filtered image; Figs 2A, 3C, 5B and ¶ [0065], [0081]-[0082]).  

Claims 2-4, 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 10500682) in view of Rattner et al (US 2017/00688863) and Miyanaka et al (US 2019/0253671).  
Regarding Claim 2, Wang et al in view of Rattner et al teach the method of claim 1 (as described above).
	Wang et al in view of Rattner et al does not teach generating an alert signal using an alert module if the activity classifier module identifies an alertable activity based at least partially on the identified features or motion data.
Miyanaka et al is analogous art pertinent to the technology disclosed in this application including generating an alert signal using an alert module if the activity classifier module identifies an alertable activity based at least partially on the identified features or motion data (processor 1139 of server 113 in camera system 11 transmits (generates inherent to transmit) an alarm to ground monitoring system 15 when the passenger does not move for a set amount of time (activity of not moving for a period of time is the alertable activity); Figs 3, 8 and ¶ [0075]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Wang et al in view of Rattner et al with Miyanaka et al including generating an alert signal using an alert module if the activity classifier module identifies an alertable activity based at least partially on the identified features or motion data.  By generating an alert signal regarding passenger movement activity better management of passenger activity and safety is achieved, as recognized by Miyanaka et al (¶ [0005]).    
Regarding Claim 3, Wang et al in view of Rattner et al and Miyanaka et al teach the method of claim 2 (as described above), wherein Miyanaka et al teaches generating an alert signal comprises at least one of activating an indicator light and positioning a bounding box on a portion of the optimized image displayed by the display module (an alarm and image signal (indicator light) is sent to the ground monitoring system 15 when a passenger does not move for a set amount of time; ¶ [0075]).  
Regarding Claim 4, Wang et al in view of Rattner et al and Miyanaka et al teach the method of claim 2 (as described above), and Miyanaka et al is further comprising: at least partially basing identification of the alertable activity on a flight phase of the aircraft (the image of alertable activity (passenger movement) is taken in conjunction with a flight phase; ¶ [0075]).  

Regarding Claim 12, Wang et al in view of Rattner et al teach the method of claim 8 (as described above).
Wang et al in view of Rattner et al does not teach an alert module configured to generate an alert signal if the activity classifier module identifies an alertable activity based at least partially on the identified features or motion data.
Miyanaka et al is analogous art pertinent to the technology disclosed in this application including generating an alert signal using an alert module if the activity classifier module identifies an alertable activity based at least partially on the identified features or motion data (processor 1139 of server 113 in camera system 11 transmits (generates inherent to transmit) an alarm to ground monitoring system 15 when the passenger does not move for a set amount of time (activity of not moving for a period of time is the alertable activity); Figs 3, 8 and ¶ [0075]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Wang et al and Rattner et al with Miyanaka et al including generating an alert signal using an alert module if the activity classifier module identifies an alertable activity based at least partially on the identified features or motion data. By generating an alert signal regarding passenger movement activity better management of passenger activity and safety is achieved, as recognized by Miyanaka et al (¶ [0005]).    
Regarding Claim 13, Wang et al in view of Rattner et al and Miyanaka et al teach the system of claim 12 (as described above), wherein Miyanaka et al teaches the alert signal comprises at least one of an indicator light and a bounding box on a portion of the optimized image displayed on the display device (an alarm and image signal (indicator light) is sent to the ground monitoring system 15 when a passenger does not move for a set amount of time; ¶ [0075]).  

Regarding Claim 19, Wang in view of Rattner et al teach the system of claim 11 (as described above).
Wang et al in view of Rattner et al does not teach wherein the at least one camera comprises a plurality of cameras.
Miyanaka et al is analogous art pertinent to the technology disclosed in this application including wherein the at least one camera comprises a plurality of cameras (plurality of cameras 111, 112 are used to image the interior of the aircraft 1; Figs 1, 3 and ¶ [0063]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Wang et al and Rattner et al with Miyanaka et al including the at least one camera comprises a plurality of cameras. Use of multiple camera allows for better safety checks of passengers while maintaining privacy, as recognized by Miyanaka et al (¶ [0065]).    

Regarding Claim 20, Wang et al in view of Rattner et al teach the system of claim 11 (as described above).
Wang et al in view of Rattner et al does not teach wherein the display module comprises a fixed or portable video display.
Miyanaka et al is analogous art pertinent to the technology disclosed in this application including wherein the display module comprises a fixed or portable video display (the  ground monitoring system 15 includes devices, such as smartphone or tablet (portable video display), to view the in-flight image; ¶ [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Wang et al and Rattner et al with Miyanaka et al including wherein the display module comprises a fixed or portable video display. Use of a display device such as a smartphone or tablet slows for wireless communication, thereby decreasing time to view images of the airplane interior, as recognized by Miyanaka et al (¶ [0028]).    

Claims 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 10500682) in view of Rattner et al (US 2017/00688863) and in further view of Arata (JP 2017101488).
Regarding Claim 9, Wang et al in view of Rattner et al teach the method of claim 8 (as described above).
Wang et al in view of Rattner et al does not teach detecting a proximity of the hand to the inanimate object.  
Arata is analogous art pertinent to the technology disclosed in this application including detecting a proximity of the hand to the inanimate object (the image acquisition unit 1a inputs image of vehicle interior to detection unit 1b that performs image recognition processing to identify a human hand and the distance of the human hand to a door; Fig 1 and ¶ [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Wang et and Rattner et al with Arata including detecting a proximity of the hand to the inanimate object. Detection of a hand to an inanimate object, such as a door, allows for control over the inanimate object, as recognized by Arata (¶ [0004]).    

Regarding Claim 17, Wang et al in view of Rattner et al teach the system of claim 16 (as described above).
Wang et al in view of Rattner et al does not teach the hand detection module is further configured to detect a proximity of the hand to an inanimate object such as a door.  
Arata is analogous art pertinent to the technology disclosed in this application including the hand detection module is further configured to detect a proximity of the hand to an inanimate object such as a door (the image acquisition unit 1a inputs image of vehicle interior to detection unit 1b that performs image recognition processing to identify a human hand and the distance of the human hand to a door; Fig 1 and ¶ [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Wang et al and Rattner et al with Arata including the hand detection module is further configured to detect a proximity of the hand to an inanimate object such as a door. Detection of a hand to an inanimate object, such as a door, allows for control over the inanimate object, as recognized by Arata (¶ [0004]).    

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 10500682) in view of Rattner et al (US 2017/00688863) and in further view of Agrawal et al (CN 105912975).
Regarding Claim 18, Wang et al in view of Rattner et al teach the system of claim 11 (as described above).
Wang et al in view of Rattner et al does not teach an un-clustered learning module configured to analyze object and motion data to identify new activities.  
Agrawal et al is analogous art pertinent to the technology disclosed in this application including an un-clustered learning module configured to analyze object and motion data to identify new activities (the video analysis tool 112 can be trained using machine learning algorithm (understood as an unclustered learning module) for object and motion detection; ¶ [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Wang et al and Rattner et al with Agrawal et al including an un-clustered learning module configured to analyze object and motion data to identify new activities. Use of machine learning for object and motion detection improves machine analysis of typical aircraft cabin behavior for improved analysis, as recognized by Agrawal et al (¶ [0034]).    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ludtke et al (US 2019/0124369) teaches aircraft cabin management including monitoring of the interior using image processing analysis of video data.
Klimke et al (DE 102016200412) teaches image processing of a vehicle interior including identifying the proximity of a person hand to the door and door handle.
	Yajima et al (US 2017/0161957) teaches image processing of the relationship between a person’s hand and an inanimate object.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667